        Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

 ALEJANDRO HERNANDEZ,                          §
                                               §
               Plaintiff,                      §
 v.                                            §              EP-20-CV-00263-DCG
                                               §
 ROBERT STEWART ROCHE, JR.,                    §
                                               §
               Defendant.                      §

                                 MEMORANDUM ORDER

       Presently before the Court are Defendant Robert Stewart Roche, Jr.’s Motion to Dismiss,

which he filed as part of his “Original Answer, affirmative Defenses, and Motion to Dismiss”

(ECF. No. 12); Defendant’s “Motion for Sanctions and to Declare Plaintiff a Vexatious Litigant”

(ECF No. 14); United States Magistrate Judge Robert F. Castaneda’s “Report and

Recommendation” (ECF No. 23) on these motions; as well as Plaintiff Alejandro Hernandez’s

“Objections to [the] Report and Recommendation” (ECF No. 24). Plaintiff and Defendant are

each proceeding pro se in this action. For the reasons that follow, the Court OVERRULES

Plaintiff’s objections, ACCEPTS IN PART, REJECTS IN PART the Magistrate Court’s

Report and Recommendation, GRANTS IN PART Defendant’s Motion to Dismiss, and

DENIES Defendant’s Motion for Sanctions.

                                   I.    BACKGROUND

       Mr. Hernandez claims that Mr. Roche, who is an estate sale agent, violated Title III of the

Americans with Disabilities Act (“ADA”) by failing to accommodate his disability. The events

giving rise to this lawsuit take place against the backdrop of the COVID-19 pandemic and the

existence of face mask mandates aimed at slowing the spread of the virus. See Compl. ¶¶ 7–8.

Face mask requirements, Mr. Hernandez’s suggests, cannot be universally or strictly applied


                                              -1-
         Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 2 of 12




because some people, like him, have disabilities that prevent them from wearing a face mask.

Compl. ¶¶ 6, 13.

       Mr. Hernandez’s specific claim arises from his visit to one of Mr. Roche’s estate sales in

El Paso, Texas. Compl. ¶ 10. On October 11, 2020, Mr. Hernandez attempted to visit an estate

sale, but Mr. Roche denied him entrance because he was not wearing a face mask. Id. Mr.

Hernandez asserts that he cannot wear a face mask due to his physical and mental disabilities,

which include asthma and PTSD. Compl. ¶ 9. Wearing a face mask, Mr. Hernandez claims, will

cause him “breathing difficulties, anxiety, and mental distress.” Id. Because of this, Mr.

Hernandez alleges to have requested a modification of Mr. Roche’s policy requiring face masks

to shop at his estate sales, though he did not specify what modification he requested. See

generally Compl. ¶¶ 6, 15, 19. According to Mr. Hernandez, Mr. Roche did not modify his

policy and ultimately did not let him shop at the estate sale. Compl. ¶¶ 6, 10.

       So, Mr. Hernandez filed suit. On October 23, 2020, Mr. Hernandez filed a Complaint

(ECF No. 2) in which he alleges that Mr. Roche violated Title III of the ADA, which prohibits

disability discrimination in places of public accommodation. Then, on November 13, 2020, Mr.

Roche filed “Defendant’s Original Answer, affirmative Defenses, and Motion to Dismiss” (ECF

No. 12). In his motion to dismiss for failure to state a claim, Mr. Roche argues, in relevant part,

that Mr. Hernandez does not state a claim because his desired modification to the face mask

policy is neither reasonable nor necessary. Mot. to Dismiss, at 4–5. On November 26, 2020, Mr.

Hernandez filed his “Response to Defendant’s Motion to Dismiss” (ECF No. 13).

       On July 13, 2021, the Court referred Mr. Roche’s Motion to Dismiss and Motion for

Sanctions to the Magistrate Court. ECF No. 18. On August 19, 2021, the Magistrate Court

issued its “Report and Recommendation” (ECF No. 23). The Magistrate Court recommended



                                                -2-
         Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 3 of 12




that Mr. Hernandez’s Complaint be dismissed with prejudice for being frivolous and for failure

to state a claim. R. & R. at 8. The Magistrate Court further recommended that Mr. Roche’s

motion for sanctions against Mr. Hernandez be denied. Id. On August 20, 2021, one day after

the Magistrate Court issued its Report and Recommendation, Mr. Hernandez filed “Objections to

[the] Report and Recommendation of [the] Magistrate Judge” (ECF No. 24). Mr. Hernandez

objects to the Magistrate Court’s reasoning and conclusion regarding Mr. Roche’s Motion to

Dismiss and requests review of the Report and Recommendation. Pl.’s Objs.

                                      II.    STANDARDS

A. Standard for Reviewing a Report and Recommendation.

       When a party files timely written objections to a magistrate court’s report and

recommendation, the district court must “make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3); United States v. Raddatz, 447 U.S. 667,

676 (1980) (“[I]n providing for a ‘de novo determination’ rather than de novo hearing, Congress

intended to permit whatever reliance a district judge, in the exercise of sound judicial discretion,

chose to place on a magistrate’s proposed findings and recommendations.”). After completing

its review of the report, the district judge “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also

Fed. R. Civ. P. 72(b)(3).

       As to the portions of a magistrate court’s report and recommendation that were not

objected to, the district court applies a “clearly erroneous, abuse of discretion and contrary to

law” standard of review. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). A

finding “is clearly erroneous if the court ‘is left with the definite and firm conviction that a



                                                 -3-
         Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 4 of 12




mistake has been committed.’” Alphonse v. Arch Bay Holdings, LLC, 618 F. App’x 765, 768

(5th Cir. 2015) (quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985)).

B. Standard for Reviewing a Motion to Dismiss.

       Federal Rule of Civil Procedure 12(b)(6) allows a party to seek dismissal of a claim for

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). On a Rule

12(b)(6) motion, a court accepts well-pleaded facts as true and construes them in the light most

favorable to the plaintiff. Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012). A

complaint will survive a motion to dismiss if its facts, accepted as true, “state a claim to relief

that is plausible on its face.” Bell Atl. v. Twombly, 550 U.S. 544, 570 (2007).

       To meet the “facial plausibility” standard, a plaintiff must “plead[] factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[A] plaintiff’s obligation [is] to provide

the grounds of his entitlement to relief, [which] requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555–

56 (internal quotations omitted); see also Iqbal, 556 U.S. at 678 (“Where a complaint pleads

facts that are merely consistent with a defendant’s liability, it stops short of the line between

possibility and plausibility of entitlement to relief.” (citations and quotations omitted)).

       Additionally, pro se pleadings are reviewed under a less stringent standard than those

drafted by attorneys. Such pleadings are entitled to a liberal construction that includes all

reasonable inferences that can be drawn from them. Haines v. Kerner, 404 U.S. 519, 520–21

(1972) (per curiam). Even a pro se complaint, however, may not merely set forth conclusory

allegations. The pro se litigant must still set forth facts giving rise to a claim on which relief




                                                 -4-
           Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 5 of 12




may be granted. Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002); Johnson v.

Atkins, 999 F.2d 99, 100 (5th Cir. 1993) (per curiam).

                                            III.     DISCUSSION

A. Establishing a Claim under Title III of the Americans with Disabilities Act.

         Title III of the ADA prohibits discrimination “on the basis of disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of

any place of public accommodation by any person who owns, leases (or leases to), or operates a

place of public accommodation.” 42 U.S.C. § 12182(a). The ADA defines discrimination to

include:

         a failure to make reasonable modifications in policies, practices, or procedures,
         when such modifications are necessary to afford such goods, services, facilities,
         privileges, advantages, or accommodations to individuals with disabilities, unless
         the entity can demonstrate that making such modifications would fundamentally
         alter the nature of such goods, services, facilities, privileges, advantages, or
         accommodations.

42 U.S.C. § 12182(b)(2)(A)(ii).

         A four-prong test guides the inquiry into whether a plaintiff has established a prima facie

case of disability discrimination by failure to accommodate a plaintiff’s disability. To assert a

viable claim a plaintiff must allege:

         (1) [they are] disabled as the term is defined by the ADA; (2) the defendant is a
         private entity that owns, leases, or operates a place of public accommodation; (3)
         the defendant employed a discriminatory policy or practice; (4) the defendant
         discriminated against the plaintiff based upon the plaintiff’s disability by (a)
         failing to make a requested reasonable modification that was (b) necessary to
         accommodate the plaintiff’s disability.1



         1
           Part of the standard is also that a modification is not required if it will fundamentally alter the nature of
the public accommodation. Kooster v. Young Men’s Christian Assoc. of Greater St. Louis, 855 F.3d 908, 910 (8th
Cir. 2017); 42 U.S.C. § 12182(b)(2)(A)(ii). However, the burden is on the defendant to establish “that the requested
modification would fundamentally alter the nature of the public accommodation.” Johnson v. Gambrinus
Co./Spoetzl Brewery, 116 F.3d 1052, 1059 (5th Cir. 1997). The Court, therefore, has not included this element in
the standard governing whether a plaintiff has asserted a prima facie case of discrimination under Title III.

                                                         -5-
             Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 6 of 12




Fortyune v. American Multi-Cinema, Inc., 364 F.3d 1075, 1082 (9th Cir. 2004). See also

Kooster v. Young Men’s Christian Assoc. of Greater St. Louis, 855 F.3d 908, 910 (8th Cir.

2017); Dudley v. Hannaford Bros. Co., 333 F.3d 299, 307 (1st Cir. 2003); Johnson v. Gambrinus

Co./Spoetzl Brewery, 116 F.3d 1052, 1058–59 (5th Cir. 1997) (discussing burdens of proof).2

         The antidiscrimination provisions in Title III are not without limitations. “The ADA does

not require a place of public accommodation to provide a plaintiff with the ideal or preferred

accommodation; rather, [it] requires that a defendant provide a plaintiff with an accommodation

that is reasonable and permits the plaintiff to participate equally in the good, service, or benefit

being offered.” Bailey v. Bd. of Comm’rs of La. Stadium Exposition Dist., 484 F. Supp. 3d 346,

365 (E.D. La. 2020) (quoting 1 Americans with Disab. Pract. & Compliance Manual § 4:1,

Nondiscrimination Mandate); cf. E.E.O.C. v. Agro Distrib. LLC, 555 F.3d 462, 471 (5th Cir.

2009) (applying same principle in employment context).

         Furthermore, Congress anticipated that there may be situations when no reasonable

modification can be made. Title III of the ADA specifically states:

         [n]othing in this subchapter shall require an entity to permit an individual to
         participate in or benefit from the goods, services, facilities, privileges, advantages,
         and accommodations of such entity where such individual poses a direct threat to
         the health and safety of others.

42 U.S.C. § 12182(b)(3); see also Spector v. Norwegian Cruise Line Ltd., 545 U.S. 119,

129, 136 (2005); Bragdon v. Abbott, 524 U.S. 624, 648–49 (1998) (“The ADA’s direct

threat provision stems from the recognition . . . of the importance of prohibiting



         2
           The Fifth Circuit has not had the occasion to directly opine on the elements of a Title III claim, though it
has addressed Title III claims and those opinions provide the Court guidance. See, e.g., Perez v. Drs. Hosp. at
Renaissance, Ltd., 624 F. App’x 180 (5th Cir. 2015); Gonzales v. H.E. Butt Grocery Co., 226 F. App’x 342 (5th Cir.
2007); McNeil v. Time Ins. Co., 205 F.3d 179 (5th Cir. 2000); Johnson, 116 F.3d 1052. Based on the plain language
of 42 U.S.C. § 12182(b)(2)(A)(ii) and Fifth Circuit precedent, the Court concludes that a plaintiff can make out a
prima facie claim of discrimination under Title III of the ADA by alleging facts that go toward the elements of the
test as quoted above and set forth in Fortyune v. American Multi-Cinema, Inc., 364 F.3d 1075 (9th Cir. 2004).

                                                         -6-
          Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 7 of 12




discrimination against individuals with disabilities while protecting others from

significant health and safety risks, resulting, for instance, from a contagious disease.”

(citations omitted)). Therefore, even when a plaintiff makes out a prima facie case of

disability discrimination under Title III, it may later be determined, during the course of

the litigation, that a defendant’s conduct was lawful.

B. The Magistrate Court’s Report and Recommendation and Plaintiff’s Objections.

         In recommending dismissal of Plaintiff’s complaint for failure to state a claim, the

Magistrate Court focused on the third and fourth prongs of the test.3 The Magistrate Court found

that Defendant did not discriminate against Plaintiff based on his disability. R. & R. at 5. More

specifically, the Magistrate Court reasoned that because “Defendant had a uniform mask-wearing

policy and denied Plaintiff service based on this uniform policy,” “Plaintiff was denied entry to

Defendant’s estate sale because he was not wearing a mask, not because of his disability.” Id.

Furthermore, the Magistrate Court found that “Defendant was not required by the ADA to alter

his mask policy for Plaintiff.” Id. at 5–6.

         Plaintiff objects to these findings of the Magistrate Court. First, Plaintiff argues that a

defendant’s failure to accommodate a plaintiff with reasonable modifications can constitute

disability discrimination. Pl.’s Objs., at 1, 2–4. Second, Plaintiff argues that Defendant was

required to alter his face mask policy under the ADA, as the alteration would be a reasonable

modification that would accommodate Plaintiff’s disability. Id. at 4–6. Because the Plaintiff

asserts that he has plead sufficient facts to make out a prima facie case of disability



          3
            The Magistrate Court found that Plaintiff plead sufficient facts to establish a prima facie case on the first
two elements of the test. That is, the Magistrate Court found that Plaintiff pled sufficient facts to establish (1) that
Plaintiff is disabled under the ADA and (2) that Defendant owns, leases, or operates a place of public
accommodation; specifically, a sales establishment. R. & R. at 4–5. Plaintiff does not object to these findings of the
Magistrate Court. Pl.’s Objs. The Court concludes that these findings are not clearly erroneous or contrary to law,
and the Magistrate Judge did not abuse his discretion.

                                                         -7-
          Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 8 of 12




discrimination, he urges the Court to reject the Magistrate Court’s recommendation that his

Complaint should be dismissed with prejudice. Id. at 8.

C. The Court Accepts in Part, Rejects in Part the Magistrate Court’s Recommendation as
   to Dismissal of Plaintiff’s Complaint.

         After careful review of the Report and Recommendation, the Court concludes that the

Magistrate Court’s recommendation that the Plaintiff’s complaint be dismissed was proper. The

Court, however, reaches the result under a different reasoning. Additionally, the Court departs

from the Magistrate Court’s recommendation that Plaintiff’s complaint be dismissed with

prejudice. The Court will provide Plaintiff leave to amend his Complaint in order to cure

deficiencies described below.

         As a preliminary matter, the Court notes that Defendant argues that he offered Plaintiff a

reasonable modification to his face mask policy. Mot. to Dismiss at 5. Specifically, Defendant

asserts that he permits customers to wear a face shield when they cannot or will not wear a face

mask. Id. Though the Court has no reason to doubt this, the Court is, with limited exceptions,

required to decide a motion to dismiss based on the factual allegations asserted in a plaintiff’s

complaint. 4 See Morgan v. Swanson, 659 F.3d 359, 401 (5th Cir. 2011). Thus, at this stage in

the litigation, Defendant’s factual assertions in his Motion to Dismiss are not considered.

         To survive Defendant’s Motion to Dismiss, Plaintiff must have sufficiently plead facts to

make his success plausible on all elements of the cause of action: (1) that he is disabled as the

term is defined by the ADA; (2) that the Defendant owns, leases, or operates a place of public

accommodation that is a private entity; (3) that Defendant employed a discriminatory policy or


         4
           One of those limited exceptions allows a court to consider documentary evidence attached to a motion to
dismiss “if they are referred to in the plaintiff’s complaint and are central to her claim.” Collins v. Morgan Stanley
Dean Witter, 224 F.3d 496, 499 (5th Cir. 2000). In this case, Plaintiff’s Complaint refers to Defendant’s face mask
policy, and it appears that the policy is central to Plaintiff’s claim. So, if Defendant had attached his face mask
policy to his Motion to Dismiss, then the Court could have considered it.

                                                         -8-
         Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 9 of 12




practice; and (4) that Defendant discriminated against Plaintiff based upon Plaintiff’s disability

by (a) failing to make a requested reasonable modification to Defendant’s policy that was (b)

necessary to accommodate Plaintiff’s disability. See, e.g., Fortyune, 364 F.3d at 1082; supra.

       Accepting Plaintiff’s factual allegations as true and drawing all reasonable inferences in

his favor, the Court concludes that Plaintiff fails to allege facts sufficient to make out a prima

facie case of a violation of Title III of the ADA. Specifically, Plaintiff fails to allege sufficient

facts with respect to the fourth element of the cause of action; that is, facts that would allow a

reasonable inference to be drawn that Plaintiff requested a reasonable modification to

Defendant’s face mask policy and that any modification requested by Plaintiff was necessary to

accommodate his disability. With respect to this element, Plaintiff’s Complaint “pleads facts

that are merely consistent with [Defendant’s] liability, [and] it stops short of the line between

possibility and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678 (citations omitted).

More is required.

        It is true that Plaintiff alleges that Defendant has a policy that requires customers to wear

face masks and that that policy has no exceptions for customers who cannot wear face masks for

medical reasons or disabilities. Compl. ¶ 6. But Defendant alleges no factual details about his

request for a modification of Defendant’s policy, beyond the mere fact that he requested one.

Compl. ¶¶ 10, 19. Nowhere in the Complaint does Plaintiff allege, for example, that he made a

request to wear a face shield, shop alone at Defendant’s estate sale, or some other specific

modification to Defendant’s face mask policy. See Compl. One may be able to surmise that

Plaintiff’s request was simply to not wear a face mask, as that is part of Plaintiff’s prayer for

relief, Compl. ¶ 25, but he does not allege that that was his request during the course of events




                                                 -9-
         Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 10 of 12




that gave rise to his Complaint. This leaves the Court and Defendant in the dark about facts that

could suggest plausible entitlement to relief.

         Furthermore, assuming Plaintiff requested a specific modification to Defendant’s face

mask policy, Plaintiff alleges no facts as to why that particular modification was reasonable and

necessary. See Compl. Whether a modification is reasonable and “necessary to afford [] goods,

services facilities, privileges, advantages, or accommodations to individuals with disabilities,” is

part of an ADA Title III claim. 42 U.S.C. § 12182(b)(2)(A)(ii); Johnson, 116 F.3d at 1059;

Fortyune, 364 F.3d at 1082. Without these facts—the requested modification and why it was

reasonable and necessary—Plaintiff failed “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570.

         But “a plaintiff’s failure to meet the specific pleading requirements should not

automatically or inflexib[ly] result in dismissal of the complaint with prejudice to re-filing.”

Hart v. Bayer Corp., 199 F.3d 239, 247 n.6 (5th Cir. 2000); see also Great Plains Tr. V. Morgan

Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002) (“[D]istrict courts often afford

plaintiffs at least one opportunity to cure pleading deficiencies before dismissing a case, unless it

is clear that the defects are incurable or the plaintiffs advise the court that they are unwilling or

unable to amend in a manner that will avoid dismissal.”). Therefore, out of an abundance of

caution, the Court will sua sponte grant Plaintiff leave to amend his complaint and thereby afford

him an opportunity to allege sufficient facts, consistent with his obligations under Federal Rule

of Civil Procedure 11(b),5 and cure the pleading deficiencies discussed supra.



         5
             Rule 11 provides, in relevant part:

By presenting to the court a pleading, written motion, or other paper—whether by signing, filing, submitting, or later
advocating it—an . . . unrepresented party certifies that to the best of the person’s knowledge, information, and
belief, formed after an inquiry reasonable under the circumstances:


                                                       - 10 -
         Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 11 of 12




D. The Court Adopts the Magistrate Court’s Recommendation that Defendant’s Motion
   for Sanctions Should be Denied.

         The Magistrate Court found that Plaintiff’s conduct in this case was not sanctionable and

thus recommended that Defendant’s motion for sanctions against Plaintiff be denied. No

objections were filed. Therefore, having carefully reviewed the Report and Recommendation,

the Court concludes that these findings are not clearly erroneous or contrary to law, and the

Magistrate Judge did not abuse his discretion. See, e.g., United States v. Wilson, 864 F.2d 1219,

1221 (5th Cir. 1989).

                                           IV.      CONCLUSION

         IT IS ORDERED that Plaintiff Alejandro Hernandez’s “Objections to Report and

Recommendation of Magistrate Judge” (ECF No. 24) are OVERRULED.

         IT IS FURTHER ORDERED that the Magistrate Court’s Report and Recommendation

(ECF No. 23) is ACCEPTED IN PART, REJECTED IN PART.

         IT IS FURTHER ORDERED that Defendant Robert Stewart Roche, Jr.’s Motion to

Dismiss contained in his “Original Answer, affirmative Defenses, and Motion to Dismiss” (ECF

No. 12) is GRANTED IN PART and DENIED IN PART. The Motion is denied to the extent

Defendant moves to dismiss Plaintiff’s claim with prejudice and is granted in all other aspects.

         IT IS FURTHER ORDERED that Plaintiff Alejandro Hernandez’s claims against

Defendant Robert Stewart Roche, Jr. are DISMISSED WITHOUT PREJUDICE and WITH




         (1) it is not being presented for any improper purpose, such as to harass, cause unnecessary delay,
         or needlessly increase the cost of litigation;
         (2) the claims . . . and other legal contentions are warranted by existing law or by a nonfrivolous
         argument for extending, modifying, or reversing existing law or for establishing new law; [and]
         (3) the factual contentions have evidentiary support or, if specifically so identified, will likely have
         evidentiary support after a reasonable opportunity for further investigation or discovery[.]

Fed. R. Civ. P. 11(b).

                                                         - 11 -
        Case 3:20-cv-00263-DCG Document 27 Filed 09/16/21 Page 12 of 12




LEAVE TO AMEND. Plaintiff shall have twenty-one (21) days from the date of this Order to

file an amended complaint to cure the pleading deficiencies discussed in this Order.

       IT IS FURTHER ORDERED that Defendant Robert Stewart Roche, Jr. shall have

twenty-one (21) days after being served with Plaintiff’s amended complaint to respond to such

amended complaint.

       IT IS FINALLY ORDERED that Defendant’s “Motion for Sanctions and to Declare

Plaintiff a Vexatious Litigant” (ECF No. 14) is DENIED.

       So ORDERED and SIGNED this 16th day of September 2021.




                                                 ____________________________________
                                                 DAVID C. GUADERRAMA
                                                 UNITED STATES DISTRICT JUDGE




                                              - 12 -
